 CHERRIN BROS. CO., CHERRIN PRODUCTS CO.527Cherrin Bros.Co., Cherrin Products Co.andOffice Employees'International Union,Local 10, AFL-CIO.Case No. 7-CA-.4640.June 18, 1964DECISION AND ORDERUpon charges duly filed by Office Employees' International Union,Local 10, AFL-CIO, herein called the Union, the General Counsel ofthe National Labor Relations Board, by the Acting Regional Directorfor the Seventh Region, issued a complaint dated March 25, 1964,against Cherrin Bros. Co., Cherrin Products Co., herein referred toas Brothers and-Products, respectively, and as the Respondents col-lectively, alleging that the Respondents had engaged in and were en-gaging in unfair labor practices within the meaning -of Sections 8 (a)amended.Copies of the charges, complaint, and notice of hearingbefore a Trial Examiner were duly served upon the Respondents andthe Union.-With respect to the unfair labor practices, the complaint alleges, insubstance, that the Union was and is the exclusive collective-bargaining representative of certain employees of the Respondents-inan appropriate unit, and that on or about March 10, 1964, and at alltimes thereafter, Respondents unlawfully refused to bargain with theUnion.Respondents' answer, filed April 3, 1964, admits certain juris-dictional and factual allegations of the complaint, but denies the com-mission of any unfair labor practices.On April 15, 1964, all parties to this proceeding entered into a stip-ulation of facts, and a motion -to transfer this proceeding directly tothe Board for findings of fact, conclusions of law, and decision andorder.The motion stated that the parties waived their rights'to ahearing before a Trial. Examiner, and to the issuance of a Trial Ex-aminer's Decision, and all other proceedings before the Trial Examineror Board except as enumerated hereinabove.The motion also pro-vided that the entire record should consist of the charges, complaint,answer in Case No. 7-CA-4640, and the following documents in CaseNo. 7-RC-5999: Board's Official Exhibit No. 1(a) -1(d) ; Decisionand Direction of Election dated November 21, 1963; SupplementalDecision and Certification of Representative dated January 27, 1964;Respondent's request for review and stay of certification, with proofof service thereof, dated February 13, 1964; and March 4, 1964, tele-type from the Board denying Respondent's request for, review and_stay of certification.On April 22, 1964, the Board granted the parties' motion to transferthe case to the Board.Briefs were thereafter filed by the General.Counsel and the Respondent.147 NLRB No. 63. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].Upon the basis of the parties' stipulation of facts, the briefs, and theentire record in this case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSThe Respondents are, and have been at all times material herein,corporations duly organized under, and existing by virtue of, the lawsof the State of Michigan.They have maintained their only officeand place of business at 6340 Miller Road, Dearborn, Michigan.Re-spondent Brothers is and has been engaged in the wholesale distribu-tion of candy, tobacco, and related products.Respondent Productsis and has been engaged in the manufacture, sale, and distribution ofplastic bags, sheets, liners, and related products.Respondents admittheyare affiliated businesses conducted at the same premises withcommon ownership, officers, directors, and management officials, andsaid directors and management officials formulate and administer acommon labor policy affecting the employees of both.Accordingly,we find that for all purposes relevant hereto they are a single inte-grated business enterprise.It is stipulated that in the course andconduct of their businesses during the fiscal year ending June 30,1963, each of the Respondents sold and distributed goods and productsvalued inexcess of$100,000, of which goods and products valued inexcess of$50,000 were shipped by each Respondent from Dearborn,Michigan, directly to points located outside the State of Michigan.Respondents admit, and we find, that they are engaged in commercewithin the meaning of Section 2(6) and (1) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDOffice Employees' International Union, Local 10, AFL-CIO, is alabor organization within the meaning of the Act.III.THE APPROPRIATE UNITThe complaint alleges, and the Respondents admit, that all officeclerical employees employed by Respondents in thier offices at 6340Miller Road, Dearborn, Michigan, excluding professional employees,.guards, and supervisors as defined in the Act and all other employees,constitute a unit appropriate for collective bargaining within themeaning of Section 9 (b) of the Act.We so find. CHERRIN BROS. CO., CHERRIN PRODUCTS CO.IV. THE ALLEGED UNFAIR LABOR PRACTICES529On December 17,1963, pursuant to a Decision and Direction of Elec-tion issued on November 21, 1963, in Case No. 7-RC-5999 by the Act-ing Regional Director for the Seventh Region of the Board, ,an elec-tion was held in the above-appropriate unit.Upon the conclusion ofthe election, there was duly served on the parties, in accordance withthe Board's Rules and Regulations, a, tally of ballots showing that of14 ballots cast, 7 were for and 6 were against the Union, and one waschallenged by the Petitioner on the ground that the voter, MarilynCherrin, is the daughter of an owner of the Respondents.As thischallenged ballot was determinative of the results of the election, itwas received and segregated to maintain its secrecy.Thereafter,theUnion filed with the Acting Regional Director timely objections to con-duct affecting the results of the election.'However, as the challengeto the ballot of Marilyn Cherrin, was sustain'ed,2 and as the Union hada majority of the valid ballots cast, the Acting Director did not setaside the election and on January 27, 1964, certified the Union as therepresentative of the employees in the unit found appropriate.The Employers filed a timely request for review of the Acting Re-gional Director's supplemental decision and sought a stay of thecertification, alleging that the record showed that the Acting Direc-,tors' decision was clearly erroneous on substantial factual issues and-constituted a blatant abuse of discretion which prejudicially affectedthe rights of the Employers.3 The Board on March 4 ,1964, by tele-gram, denied the Employers' request on the ground that it raised nosubstantial issues warranting review.By letters dated February 3 and 4, 1964, the Union requested theRespondents to meet with it for the purpose of commencing collective-bargaining negotiations.By letter dated March 10, 1964, Respond-ents declined to meet with the Union, in order to test the validity ofIThe Employers' conduct to which the Union objected involved certain statements anda letter distributed on or about December 13, 1963, which, in its view, contained threatsto their employees' working conditions if the Union won the election.While other objec-tions were not passed upon, the letter was found by the Acting Regional Director to con-tain implied threats which furnished grounds for setting the election aside.2 Based on his investigation,the ActingRegional Director found that Marilyn Cherrin'sfather, Phillip Cherrin, a corporate secretary,owns 20 percent of the stock of both CherrinBros. Co. and Cherrin Products Co., and that she is the niece of all other owners andofficers of Respondents.She resides at the home of her father and has been employed asan order clerk since 1958.He further found that, unlike the other office clerical em-ployees,she is not required to punch a timeclock,is salaried,and is not subject to thelimitations of the Employers'sick leave policy or to reprimand or penalty for tardiness.In view of the foregoing,he concluded that, because of her familial relationship to manage-ment, she receives special treatment and consequently enjoys a special status which alliesher interests with those of management and hence she should be excluded from the unit.3The request for review sought Board review of the Acting Director's finding, sum-marized above in footnote 1, concerning the Respondents'conduct, as well as of the rulingon Marilyn Cherrin's eligibility.756-236-65-voL 147-35 530DECISIONS OF NATIONAL LABOR. RELATIONS BOARDtheUnion's certification, contending that the disqualification ofMarilyn Cherrin's vote.was not pursuant to law or in accordancewith the facts in the case. It is thus apparent that the Respondentsnow seek to relitigate their position on the challenged, ballot which.was duly considered and rejected by the Board in the representationproceeding.In the absence of newly discovered evidence, and noneis here alleged, the Board, in the interest of finality of adjudication,has consistently refused to reconsider, in a subsequent unfair laborpractice proceeding alleging a refusal to bargain, matters which havebeen disposed of in a prior related representation case.'Accordingly, the Respondents having on March 10, 1964, declinedthe Union's request to bargain in the certified unit, we find that onthat date and at all times thereafter the Respondents have refusedto bargain collectively with the Union as the exclusive representativeof their employees in an appropriate unit in violation of Section 8 (a)(5) of the Act and have thereby interfered with, restrained, andcoerced their employees in the exercise of their rights guaranteed inSection 7 of the Act in violation of Section 8 (a) (1) thereof.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON. COMMERCEThe - activities of the Respondents set forth -in section IV, aboveoccurring in connection with their operations as described in section I,above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labordisputes burdening and obstructing the free flow of commerce.VI. THE REMEDYHaving found that the Respondents have engaged in certain unfairlabor practices, we shall order them to cease and desist therefrom andtake certain affirmative action to effectuate the policies of the Act.CONCLUSION OF LAW1.Cherrin Bros. Co., Cherrin Products Co. constitute an employerwithin the meaning of Section 2(2) of the Act and are engaged incommerce within the meaning of Section 2(6) and (7) of the Act.2.Office Employees' International Union, Local 10, AFL-CIO, isa labor organization as defined in Section 2(5) of the Act.3.All office clerical employees employed by Respondents in theiroffices at 6340 Miller Road, Dearborn, Michigan, excluding. profes-sional employees, guards, and supervisors, as defined in the Act andall other employees, constitute a unit appropriate for collective bar-gaining within the meaning of Section 9(b) of the Act.4The Mountain States.Telephone and Telegraph Company,136 NLRB 1612. CHERRIN BROS. CO.,CHERRIN PRODUCTS CO.5314.At all times since January 27, 1964, the Union has been and con-tinues to be the exclusive bargaining representative of all the em-ployees in the aforementioned unit for the purpose of collectivebargaining within the meaning of Section 9 (a) of the Act.5.By refusing to bargain collectively on March 10, 1964, and there-afterwith Office Employees' International Union, Local 10, AFL-CIO, as the duly certified exclusive bargaining representative of theiremployees in the aforesaid unit, the Respondents have engaged in un-fair labor practices within the meaning of Section 8(a) (5) of the Act..6.By refusing to bargain with the Union, the Respondents haveinterfered with, restrained, and coerced their employees' in the exer-ciseof rights guaranteed in Section 7 of the Act, thereby engaging inan unfair labor practice within the meaning of Section 8(a)(1) ofthe Act.7.The aforesaid unfair labor practices affect commerce within themeaning of Section 2 (6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby orders that the Respondents, CherrinBros. Co., Cherrin Products Co., their officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Office Employees' Inter-nationalUnion, Local 10, AFL-CIO, as the exclusive bargainingrepresentative of the employees in the following appropriate bar-gaining unit:All office clerical employees employed by Respondents CherrinBros. Co., Cherrin Products Co., in their offices at 6340 Miller Road,,Dearborn, Michigan, excluding professional employees, guards, andsupervisors as defined in the Act, and all other employees.(b) In any other manner interfering with the efforts of the ex-clusive representative of the employees to bargain collectively in theirbehalf.2.Take the following affirmative action which is necessary to ef-fectuate the policies of the Act :(a)Upon request, bargain collectively with Office Employees' Inter-national Union, Local 10, AFL-CIO, as the exclusive representativeof the employees in the appropriate unit described in paragraph 1 (a)above, with respect to rates of pay, wages, hours of work, and otherterms and conditions of employment, and embody in a signed agree-ment any understanding reached. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its- facilities in Dearborn, Michigan, copies of the at-tached notice marked "Appendix." I Copies of said notice, to, be fur-nished by the Regional Director for the Seventh Region, shall, afterbeing duly signed by the Respondents, be posted by the Respondentsimmediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonablesteps shall be taken by the Respondents to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Seventh Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondents have taken to comply herewith.5In the event that this Order is enforced by a decree of a United States 'Court ofAppeals, there shall be substituted for the words"a Decision and Order" the words "aDecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE wiLL, upon request, bargain collectively with Office Em-ployees' International Union, Local 10, AFL-CIO, as the exclu-sive bargaining representative of our employees in the appropriateunit described below :All office clerical employees employed in our offices at 6340Miller Road, Dearborn, Michigan, excluding professionalemployees, guards, and supervisors as defined in the Act, andall other employees.WE WILL NOT in any other manner interfere, with the efforts ofsaid Union to bargain collectively with us, or refuse to bargainwith said Union as the representative of our employees in theappropriate unit.CHERRIN BROS. Co.,Employer.Dated----------------By-------------------------------------(Representative)(Title)CHERRIN PRODUCTS Co.,Employer.Dated----------------By-------------------------------------(Representative)(Title) THE DENVER PHOTO-ENGRAVERS' UNION NO.18,ETC.533This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 500 Book Building, 1249 Washington Boulevard, Detroit, Mich-igan, Telephone No. 963-9330, if they have any question concerningthis notice or compliance with its provisions.The Denver Photo-Engravers'Union No. 18,International Photo-Engravers Unionof North America, AFL-CIOandThe DenverPublishing Company.Case No. 27-CD-39. June 18,1964DECISION AND ORDEROn April 22, 1964, Trial Examiner Fannie M. Boyls issued her De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesviolative of Section 8(b) (4) (ii) (D) of the Act, and recommendingthat it cease and desist therefrom and take certain affirmative action,as recommended in the attached Trial Examiner's Decision.There-after,Respondent filed exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in this case, including theexceptions and brief, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, TheDenver Photo-Engravers'Union No. 18, International Photo-Engravers Union of North America, AFL-CIO, its officers, agents,representatives, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order."Respondent's exceptionsrelate tofindingsoriginallymadein theBoard's Decision andDeterminationof Disputeissued on November7, 1963 (144 NLRB 1408).We have ex-amined these exceptions and find no warranttherein fora reconsiderationof ourdetermi-nation in the earlier proceeding or a dismissal of this complaint as urged by Respondent.147 NLRB No. 67.